Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-19, 21-22, and 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7-11, 22, and 24-30
Claims 7-11, 22, and 24-30 recite “SiPhOG” which appears to be a trademark owned by Anello Photonics (Serial Number 8852781) and “SiPhOG” appears to be used to identify the good itself. MPEP 217.05(u). Consequently, the scopes of claims 7-11, 22, and 24-30 are uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.

2173.05(u) Trademarks or Trade Names in a Claim [R-11.2013] 
The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v). 
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. 
If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
For the purposes of this Office action, SiPhOG will be read as a silicon-integrated optical gyroscope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 21 
Claims 1, 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Korkishko et al. (Strapdown Inertial Navigation Systems Based on Fiber_Optic Gyroscopes, ISSN 2075_1087, Gyroscopy and Navigation, 2014, Vol. 5, No. 4, pp. 195–204; “Korkishko”) in view of Porsandeh Khial et al. (2018/0356229; “Porsandeh Khial”), further in view of George, Jitin (C2000 MCU SafeTI control solutions: An introduction to ASIL decomposition and SIL synthesis, Product Marketing Engineer C2000 Microcontrollers Texas Instruments, April 2019; “George”) and further in view of Stout, Art (Photonics Applied: Transportation: Datasets accelerate integration of thermal imaging systems into autonomous vehicles, 1 December 2018, available at https://www.laserfocusworld.com/software-accessories/software/article/16555287/photonics-applied-transportation-datasets-accelerate-integration-of-thermal-imaging-systems-into-autonomous-vehicles; “Stout”).


⎯superluminescent light emitting diode;DP⎯depolarizer; MIOC⎯multifunctional integrated optic chip; RS_485⎯serial interface”), comprising: a mechanical module “three orthogonally mounted accelerometers,” Korkishko, p. 2014 and Table 1, attached to a packaging substrate for providing motion data including rotational measurement data for one or more axes of motion; and an optical gyroscope “three-axis fiber optic angular rate sensor TRS-500,” p. 2014 and fig. 22, coupled to the packaging substrate, Korkishko, fig. 3, for providing rotational measurement data for a particular axis of motion among the one or more axes of motion. Korkishko, p. 2014 (SINS coarse initial alignment, SINS precise initial alignment, and SINS navigation mode”).

    PNG
    media_image1.png
    575
    1028
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    275
    316
    media_image2.png
    Greyscale

Korkishko, Figures 2 and 3


Further regarding claim 1, Korkishko does not explicitly disclose that the optical gyroscope is based on integrated photonics configured such that the mechanical module provides motion data including low-precision rotational measurement data while the optical gyroscope provides high-precision rotational measurement data.


    PNG
    media_image3.png
    273
    435
    media_image3.png
    Greyscale

Porsandeh Khial, Figure 2

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko such that the optical gyroscope is based on integrated photonics configured such that the mechanical module provides motion data including low-precision rotational measurement data while the optical gyroscope provides high-precision rotational measurement data because the resulting configuration would minimize sources of noise including thermal noise which introduces phase shift. Porsandeh Khial, par. [0039].
Further regarding claim 1, Korkishko in view of Porsandeh Khial does not explicitly disclose an automotive safety certification module attached to the packaging substrate to achieve Automotive Safety Integrity Level (ASIL) certification for the autonomous vehicle using the high-precision rotational measurement data. 
However, George discloses in figure 1 Automotive Safety Integrity Level module that “monitors the main drive controller and motion system and issues [a] signal upon detection of a defined fault. This … signal can come from either of the two microcontrollers (MCUs) in the 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Porsandeh Khial to comprise an automotive safety certification module attached to the packaging substrate to achieve Automotive Safety Integrity Level (ASIL) certification for the autonomous vehicle using the high-precision rotational measurement data because the resulting configuration would facilitate establishing safe speed and position states when “faults are detected.” George, p. 3.
Further regarding claim 1, Korkishko in view of Porsandeh Khial and further in view of George does not explicitly disclose an Automated Driver Assistance System (ADAS) for an autonomous vehicle
However, Stout discloses multiple sensors integrated into a redundant ADAS sensor suite that facilitates decisions made by autonomous vehicles. Stout, ADAS sensor suite overview.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Porsandeh Khial and further in view of George to an Automated Driver Assistance System (ADAS) for an autonomous vehicle because the resulting configuration would enable robust and reliable ADAS and autonomous vehicle systems. Stout, p. 2 and title (“create safer and more efficient ADAS and driverless-vehicle systems”).
Regarding claim 21, Korkishko discloses in figures 2 and 3, and related text, an inertial measurement unit (IMU) and related method (Strapdown Inertial Navigation System SINS-500) enabling hybrid integration of mechanical and optical components for motion sensing, Korkishko, fig. 1, caption (“FOG with digital signal processing: SLD⎯superluminescent light ⎯depolarizer; MIOC⎯multifunctional integrated optic chip; RS_485⎯serial interface”), comprising: a mechanical module “three orthogonally mounted accelerometers,” Korkishko, p. 2014 and Table 1, attached to a packaging substrate for providing motion data including rotational measurement data for one or more axes of motion; and an optical gyroscope “three-axis fiber optic angular rate sensor TRS-500,” p. 2014 and fig. 22, coupled to the packaging substrate, Korkishko, fig. 3, for providing rotational measurement data for a particular axis of motion among the one or more axes of motion. Korkishko, p. 2014 (SINS coarse initial alignment, SINS precise initial alignment, and SINS navigation mode”).
Further regarding claim 21, Korkishko does not explicitly disclose that the optical gyroscope is based on integrated photonics configured such that the mechanical module provides motion data including low-precision rotational measurement data while the optical gyroscope provides high-precision rotational measurement data.
However, Porsandeh Khial discloses in figure 2 an integrated photonics gyroscope 100 that provides noise cancellation in navigation systems of “cars.” Porsandeh Khial further discloses that MEMS based devices “lack precision.” Porsandeh Khial, par. [0003].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko such that the optical gyroscope is based on integrated photonics configured such that the mechanical module provides motion data including low-precision rotational measurement data while the optical gyroscope provides high-precision rotational measurement data because the resulting configuration would minimize sources of noise including thermal noise which introduces phase shift. Porsandeh Khial, par. [0039].
Further regarding claim 21, Korkishko in view of Porsandeh Khial does not explicitly disclose an automotive safety certification module attached to the packaging substrate to achieve  
However, George discloses in figure 1 Automotive Safety Integrity Level module that “monitors the main drive controller and motion system and issues [a] signal upon detection of a defined fault. This … signal can come from either of the two microcontrollers (MCUs) in the event of failure. These MCUs are in constant communication about machine health and the motion system. At any instant, at least one of the MCUs will have the ability to issue [a signal].” George, p. 3. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Porsandeh Khial to comprise an automotive safety certification module attached to the packaging substrate to achieve Automotive Safety Integrity Level (ASIL) certification for the autonomous vehicle using the high-precision rotational measurement data because the resulting configuration would facilitate establishing safe speed and position states when “faults are detected.” George, p. 3.
Further regarding claim 21, Korkishko in view of Porsandeh Khial and further in view of George does not explicitly disclose calibrating the mechanical module using the high-precision rotational measurement data from the optical gyroscope as a reference for correcting drift of the mechanical module for the one or more axes of motion.
However, George discloses in figure 1 Automotive Safety Integrity Level module that “monitors the main drive controller and motion system and issues [a] signal upon detection of a defined fault. This … signal can come from either of the two microcontrollers (MCUs) in the event of failure. These MCUs are in constant communication about machine health and the 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Porsandeh Khial, further in view of George, and further in view of Stout to disclose calibrating the mechanical module using the high-precision rotational measurement data from the optical gyroscope as a reference for correcting drift of the mechanical module for the one or more axes of motion because the resulting configuration would facilitate establishing safe speed and position states when “faults are detected.” George, p. 3.
Regarding claim 2, as dependent upon claim 1, a mechanical module “three orthogonally mounted accelerometers,” Korkishko, p. 2014 and Table 1, attached to a packaging substrate for providing motion data including rotational measurement data for one or more axes of motion while Porsandeh Khial discloses MEMS-based gyroscopes. Porsandeh Khial, par. [0003].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Porsandeh Khial, further in view of George, and further in view of Stout to comprise micro- electro-mechanical systems (MEMS)-based gyroscopes and accelerometers because the resulting configuration would provide motion data including rotational measurement data for one or more axes of motion. Korkishko, p. 2014 and Table 1.
 Claims 3, 5-11, 22, and 25-30
Claims 3 and 5-11, as dependent upon claim 1, and 22 and 25-30, as dependent upon claim 21, are rejected under 35 U.S.C. 103 as being unpatentable over Korkishko et al. (Strapdown Inertial Navigation Systems Based on Fiber_Optic Gyroscopes, ISSN 2075_1087, Gyroscopy and Navigation, 2014, Vol. 5, No. 4, pp. 195–204; “Korkishko”) in view of Porsandeh Khial et al. (2018/0356229; “Porsandeh Khial”), further in view of George, Jitin .
Regarding claims 3 and 5-11, as dependent upon claim 1, and 22 and 27-30, as dependent upon claim 21, Korkishko in view of Porsandeh Khial, further in view of George, and further in view of Stout does not explicitly disclose:
3. The IMU of claim 1, wherein the optical gyroscope comprises a rotation sensing element, and a front-end chip attached to the packaging substrate to launch and receive light into the rotation sensing element of the optical gyroscope. 
5. The IMU of claim 3, wherein the rotation sensing element of the optical gyroscope comprises silicon nitride (SiN) based low-loss waveguides. 
6. The IMU of claim 5, wherein the SiN-based low-loss waveguides comprise a waveguide coil with a plurality of turns or a micro-resonator ring. 
7. The IMU of claim 5, wherein the front-end chip comprises integrated silicon photonics based optical components packaged together with the SiN waveguide rotation sensing element to form a silicon photonics optical gyroscope (SiPhOG) module attached to the packaging substrate. 

9. The IMU of claim 8, wherein the one or more additional SiPhOG modules are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that is attached to the packaging substrate for reduction of footprint. 
10. The IMU of claim 7, further comprising additional SiPhOG modules for providing high- precision rotational measurement for the other axes of motion in addition to the particular axis of motion. 
11. The IMU of claim 10, wherein the additional SiPhOG modules for the other axes of motion are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that is attached to the packaging substrate for reduction of footprint. 
22. The method of claim 21, wherein the optical gyroscope comprises a SiPhOG. 
25. The method of claim 22, calibrating the mechanical module further comprises: using low drift of SiPhOG as the reference for eliminating a need for a separate temperature calibration step for the mechanical module. 
26. The method of claim 22, wherein the rotation sensing element of the SiPhOG comprises silicon nitride (SiN) based low-loss waveguides in the form of a waveguide coil with a plurality of turns or a micro-resonator ring. 
27. The method of claim 22, wherein an integrated silicon photonics front-end chip is packaged together with SiN waveguide-based rotation sensing element to form a SiPhOG module attached to the packaging substrate. 

29. The method of claim 28, wherein the one or more additional SiPhOG modules are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that is attached to the packaging substrate for reduction of footprint. 
30. The method of claim 27, wherein additional SiPhOG modules are attached to the packaging substrate for providing high-precision rotational measurement for the other axes of motion in addition to the particular axis of motion, wherein the additional SiPhOG modules for the other axes of motion are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that is attached to the packaging substrate for reduction of footprint. 
However, Korkishko discloses multiple acceleration and rotation sensing units, Porsandeh Khial discloses integrated photonic gyroscopes in view of Porsandeh Khial, George discloses monitoring and correcting for motion deviations, and Stout discloses algorithms for integrating multiple motion-detecting data sets. Furthermore, Vawter discloses in figures 1 and 5, and related text, photonic integrated circuit PIC chips 28 coupled to resonators formed as “a coiled optical waveguide” which may comprise silicon nitride. Vawter, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Porsandeh Khial, further in view of George, and further in view of Stout to disclose:

5. The IMU of claim 3, wherein the rotation sensing element of the optical gyroscope comprises silicon nitride (SiN) based low-loss waveguides. 
6. The IMU of claim 5, wherein the SiN-based low-loss waveguides comprise a waveguide coil with a plurality of turns or a micro-resonator ring. 
7. The IMU of claim 5, wherein the front-end chip comprises integrated silicon photonics based optical components packaged together with the SiN waveguide rotation sensing element to form a silicon photonics optical gyroscope (SiPhOG) module attached to the packaging substrate. 
8. The IMU of claim 7, further comprising one or more additional SiPhOG modules for providing redundancy in high-precision rotational measurement for the particular axis of motion. 
9. The IMU of claim 8, wherein the one or more additional SiPhOG modules are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that is attached to the packaging substrate for reduction of footprint. 
10. The IMU of claim 7, further comprising additional SiPhOG modules for providing high- precision rotational measurement for the other axes of motion in addition to the particular axis of motion. 
11. The IMU of claim 10, wherein the additional SiPhOG modules for the other axes of motion are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that is attached to the packaging substrate for reduction of footprint. 

25. The method of claim 22, calibrating the mechanical module further comprises: using low drift of SiPhOG as the reference for eliminating a need for a separate temperature calibration step for the mechanical module. 
26. The method of claim 22, wherein the rotation sensing element of the SiPhOG comprises silicon nitride (SiN) based low-loss waveguides in the form of a waveguide coil with a plurality of turns or a micro-resonator ring. 
27. The method of claim 22, wherein an integrated silicon photonics front-end chip is packaged together with SiN waveguide-based rotation sensing element to form a SiPhOG module attached to the packaging substrate. 
28. The method of claim 27, wherein one or more additional SiPhOG modules are attached to the packaging substrate for providing redundancy in high-precision rotational measurement for the particular axis of motion. 
29. The method of claim 28, wherein the one or more additional SiPhOG modules are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that is attached to the packaging substrate for reduction of footprint. 
30. The method of claim 27, wherein additional SiPhOG modules are attached to the packaging substrate for providing high-precision rotational measurement for the other axes of motion in addition to the particular axis of motion, wherein the additional SiPhOG modules for the other axes of motion are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that is attached to the packaging substrate for reduction of footprint. 

Claim 12
Claim 12, as dependent upon claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Korkishko et al. (Strapdown Inertial Navigation Systems Based on Fiber_Optic Gyroscopes, ISSN 2075_1087, Gyroscopy and Navigation, 2014, Vol. 5, No. 4, pp. 195–204; “Korkishko”) in view of Porsandeh Khial et al. (2018/0356229; “Porsandeh Khial”), further in view of George, Jitin (C2000 MCU SafeTI control solutions: An introduction to ASIL decomposition and SIL synthesis, Product Marketing Engineer C2000 Microcontrollers Texas Instruments, April 2019; “George”) and further in view of Stout, Art (Photonics Applied: Transportation: Datasets accelerate integration of thermal imaging systems into autonomous vehicles, 1 December 2018, available at https://www.laserfocusworld.com/software-accessories/software/article/16555287/photonics-applied-transportation-datasets-accelerate-integration-of-thermal-imaging-systems-into-autonomous-vehicles; “Stout”), as applied in the rejection of claims 1, 2, and 21, and further in view of Li et al. (2018/0275277; “Li”).
Regarding claim 12, Korkishko in view of Porsandeh Khial, further in view of George, and further in view of Stout does not explicitly disclose a processor that executes a sensor fusion algorithm. 
However, Li discloses autonomous vehicle driving, Li, par. [0012] (“parking”) that encompasses “multi-sensor fusion techniques.” Li, par. [0025].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Porsandeh Khial, further in view of George, and further in 
Claims 13-19
Claims 13-19, as dependent upon claim 12, are rejected under 35 U.S.C. 103 as being unpatentable over Korkishko et al. (Strapdown Inertial Navigation Systems Based on Fiber_Optic Gyroscopes, ISSN 2075_1087, Gyroscopy and Navigation, 2014, Vol. 5, No. 4, pp. 195–204; “Korkishko”) in view of Porsandeh Khial et al. (2018/0356229; “Porsandeh Khial”), further in view of George, Jitin (C2000 MCU SafeTI control solutions: An introduction to ASIL decomposition and SIL synthesis, Product Marketing Engineer C2000 Microcontrollers Texas Instruments, April 2019; “George”), further in view of Stout, Art (Photonics Applied: Transportation: Datasets accelerate integration of thermal imaging systems into autonomous vehicles, 1 December 2018, available at https://www.laserfocusworld.com/software-accessories/software/article/16555287/photonics-applied-transportation-datasets-accelerate-integration-of-thermal-imaging-systems-into-autonomous-vehicles; “Stout”), further in view of Li et al. (2018/0275277; “Li”), and further in view of Yi, Emmy (“MEMS Sensors – Enabling the Smart Car Revolution, 27 August 2019, available at www.semi.org/en/blogs/technology-trends/mems-sensors-enabling-the-smart-car-revolution; “Yi”).
Regarding claims 13-19, Korkishko in view of Porsandeh Khial, further in view of George, further in view of Stout, and further in view of Li does not explicitly disclose:
13. The IM of claim 12, wherein inputs for the sensor fusion algorithm include the high-precision rotational measurement data from the optical gyroscope, the low-precision motion data from the mechanical module, and data from additional sources. 

15. The IMU of claim 13, wherein data from the additional sources include raw data from external sensors. 
16. The IMU of claim 15, wherein the external sensors include one or more of. cameras, radars, LIDARs, thermal sensors, and wheel odometers. 
17. The IM of claim 13, wherein the processor executes a Dead Reckoning (DR) algorithm for safe deactivation of motion without driver intervention using high-precision rotational measurement data from the optical gyroscope, the low-precision motion data from the mechanical module, and raw data from external sensors when satellite-based navigation raw data for global positioning is not available. 
18. The IM of claim 14, wherein accuracy prediction using satellite-based navigation raw data for global positioning is augmented using data from real-time kinematic (RTK) network. 
19. The IM of claim 12, wherein the processor is coupled to the automotive safety certification module.
However, Yi discloses on page 4: “Since MEMS sensors such as accelerometers, gyroscopes and pressure sensors are much more robust than other types of sensors to operate in snow, rain and darkness and other imperfect environments, automakers use them to ensure that the vehicle never gets lost when other sensors and/or the GPS/GNSS signal become unavailable in tunnels or urban canyons. Gyros help determine direction, accelerometers velocity and distance driven, and pressure sensors height, such as when taking a fork on a multi-level highway.”

13. The IM of claim 12, wherein inputs for the sensor fusion algorithm include the high-precision rotational measurement data from the optical gyroscope, the low-precision motion data from the mechanical module, and data from additional sources. 
14. The IMU of claim 13, wherein data from the additional sources includes satellite-based navigation raw data for global positioning. 
15. The IMU of claim 13, wherein data from the additional sources include raw data from external sensors. 
16. The IMU of claim 15, wherein the external sensors include one or more of. cameras, radars, LIDARs, thermal sensors, and wheel odometers. 
17. The IM of claim 13, wherein the processor executes a Dead Reckoning (DR) algorithm for safe deactivation of motion without driver intervention using high-precision rotational measurement data from the optical gyroscope, the low-precision motion data from the mechanical module, and raw data from external sensors when satellite-based navigation raw data for global positioning is not available. 
18. The IM of claim 14, wherein accuracy prediction using satellite-based navigation raw data for global positioning is augmented using data from real-time kinematic (RTK) network. 
19. The IM of claim 12, wherein the processor is coupled to the automotive safety certification module.


Claim 24
Claim 24, as dependent upon claim 22, is rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Korkishko et al. (Strapdown Inertial Navigation Systems Based on Fiber_Optic Gyroscopes, ISSN 2075_1087, Gyroscopy and Navigation, 2014, Vol. 5, No. 4, pp. 195–204; “Korkishko”) in view of Porsandeh Khial et al. (2018/0356229; “Porsandeh Khial”), further in view of George, Jitin (C2000 MCU SafeTI control solutions: An introduction to ASIL decomposition and SIL synthesis, Product Marketing Engineer C2000 Microcontrollers Texas Instruments, April 2019; “George”) and further in view of Stout, Art (Photonics Applied: Transportation: Datasets accelerate integration of thermal imaging systems into autonomous vehicles, 1 December 2018, available at https://www.laserfocusworld.com/software-accessories/software/article/16555287/photonics-applied-transportation-datasets-accelerate-integration-of-thermal-imaging-systems-into-autonomous-vehicles; “Stout”), as applied in the rejection of claims 1, 2, and 21, and further in view of Vawter et al. (7,106,448; “Vawter”), as applied in the rejection of claim 22, and further in view of Yi, Emmy (“MEMS Sensors – Enabling the Smart Car Revolution, 27 August 2019, available at www.semi.org/en/blogs/technology-trends/mems-sensors-enabling-the-smart-car-revolution; “Yi”), as applied in the rejection of claims 13-19.
Regarding claim 24, Korkishko in view of Porsandeh Khial, further in view of George, further in view of Stout, and further in view of Vawter does not explicitly disclose: using the high-precision rotational measurement data from SiPhOG for safe deactivation of motion 
However, Yi discloses on page 4: “Since MEMS sensors such as accelerometers, gyroscopes and pressure sensors are much more robust than other types of sensors to operate in snow, rain and darkness and other imperfect environments, automakers use them to ensure that the vehicle never gets lost when other sensors and/or the GPS/GNSS signal become unavailable in tunnels or urban canyons. Gyros help determine direction, accelerometers velocity and distance driven, and pressure sensors height, such as when taking a fork on a multi-level highway.”
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Porsandeh Khial, further in view of George, further in view of Stout, and further in view of Vawter to disclose using the high-precision rotational measurement data from SiPhOG for safe deactivation of motion without driver intervention irrespective of availability of satellite-based navigation raw data for global positioning because the resulting configurations would facilitate navigating diverse and evolving environments. Yi, p. 4
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883